              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 1 of 12



                                                    THE HONORABLE RICHARD A. JONES
1

2

3

4

5                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
6                                         SEATTLE DIVISION
7                                                             CASE NO: 2:17-CV-01935-RAJ
     DIGITAL MENTOR, INC., a Delaware
8
     corporation,                                             STIPULATED PROTECTIVE ORDER
9                     Plaintiff,
10           vs.
11
     OVIVO USA, LLC, a Delaware Corporation
12
     and DOES 1 to 20,
13
                      Defendants.
14

15

16
     1.      PURPOSES AND LIMITATIONS
17           Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties
19   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
20   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

21   protection on all disclosures or responses to discovery, the protection it affords from public

22   disclosure and use extends only to the limited information or items that are entitled to confidential

23   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

24
     confidential information under seal.

25

      Stipulated Protective Order - 1                       ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                         (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                          FONG LAW, PLLC                  RYAN NEWNAN
                                                          569 Division St Ste A   THE LITIGATION LAW GROUP
                                                        Port Orchard, WA 98366              (pro hac vice)
                                                       Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                         San Jose, CA 95113
                                                                                      Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 2 of 12



     2.      “CONFIDENTIAL” and “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
1            MATERIAL
2
             2.1 “Confidential” material shall include documents and tangible things produced or otherwise
3
     exchanged, or any portion thereof, which a Party reasonably believes is or contains confidential or
4
     proprietary business, commercial, research, personnel, process, product, or financial information of
5
     the producing Party that does not fall within the CONFIDENTIAL – ATTORNEYS’ EYES ONLY
6
     designation (described below), and the disclosure of which to persons not qualified under this Order
7
     the producing Party reasonably and in good faith believes would likely cause harm. A designation by
8
     a Party of confidential material shall constitute a representation to the Court that such a Party believes
9
     in good faith that the information constitutes CONFIDENTIAL material. The Parties shall make a
10
     good faith effort to designate information only as needed. A Party designating information as
11
     CONFIDENTIAL shall mark each page of the Document containing such material as
12
     “CONFIDENTIAL.”
13
             2.2 “Confidential – Attorneys’ Eyes Only” material shall include the following documents
14
     and tangible things produced or otherwise exchanged, and/or portions thereof: (1) sensitive technical
15
     information, including current research, development and manufacturing information; (2) sensitive
16

17   business information, including highly sensitive financial or marketing information; (3) competitive

18   technical information, including technical analyses or comparisons of competitor’s products or

19   services; (4) competitive business information, including non-public financial and marketing

20   analyses, media scheduling, comparisons of competitor’s products or services, and strategic

21   product/service expansion plans; (5) personal health or medical information; (6) credit, banking or

22   other financial information; or (7) negotiation strategies and proposals; (8) commercial agreements

23   between Ovivo USA and other entities; (9) customer lists and information; (10) proprietary software

24   or systems; (11) proprietary edits or customizations to software (12) proprietary process and product
25   information; (13) personnel files; or (14) any other commercially sensitive information (including
      Stipulated Protective Order - 2                         ERIC M. FONG              LAWRENCE P. RAMIREZ
                                                           (State Bar No. 26030)              LINDA KENY
      Case No. 2:17-cv-01935-RAJ                            FONG LAW, PLLC                   RYAN NEWNAN
                                                            569 Division St Ste A    THE LITIGATION LAW GROUP
                                                          Port Orchard, WA 98366               (pro hac vice)
                                                         Telephone:(360) 876-8205    111 North Market Street, Suite 1010
                                                                                            San Jose, CA 95113
                                                                                         Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 3 of 12



     without limitation information or data relating to strategic plans, data received from a non-party
1
     pursuant to a non-disclosure agreement, commercial agreements, settlement negotiations, and
2
     settlement agreements) the disclosure of which to non-qualified persons subject to this Order the
3
     Producing Party reasonably and in good faith believes would likely cause harm.
4

5            3.       SCOPE

6            The protections conferred by this agreement cover not only confidential material (as

7    defined above), but also (1) any information copied or extracted from confidential material; (2)

8    all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
9    conversations, or presentations by parties or their counsel that might reveal confidential material.
10
             However, the protections conferred by this agreement do not cover information that is in
11
     the public domain or becomes part of the public domain through trial or otherwise.
12
     4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
13

14           4.1      Basic Principles. A receiving party may use confidential material that is disclosed

     or produced by another party or by a non-party in connection with this case only for prosecuting,
15
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to
16
     the categories of persons and under the conditions described in this agreement. Confidential
17
     material must be stored and maintained by a receiving party at a location and in a secure manner
18
     that ensures that access is limited to the persons authorized under this agreement.
19
             4.2      Disclosure of “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES
20
     ONLY” Information or Items. Unless otherwise ordered by the court or permitted in writing by
21
     the designating party, a receiving party may disclose any confidential material only to:
22
                      (a)      the receiving party’s counsel of record in this action, as well as employees
23
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
24
                      (b)      the officers, directors, and employees (including in house counsel) of the
25   receiving party to whom disclosure is reasonably necessary for this litigation and who have signed
      Stipulated Protective Order - 3                         ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                           (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                            FONG LAW, PLLC                  RYAN NEWNAN
                                                            569 Division St Ste A   THE LITIGATION LAW GROUP
                                                          Port Orchard, WA 98366              (pro hac vice)
                                                         Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                           San Jose, CA 95113
                                                                                        Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 4 of 12




1    the “Acknowledgement and Agreement to Be Bound”(Exhibit A) unless the document or material

2    produced is for Attorney’s Eyes Only and is so designated;

3                     (c)      experts and consultants to whom disclosure is reasonably necessary for this

4
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                      (d)      the court, court personnel, and court reporters and their staff;
5
                      (e)      copy or imaging services retained by counsel to assist in the duplication of
6
     confidential material, provided that counsel for the party retaining the copy or imaging service
7
     instructs the service not to disclose any confidential material to third parties and to immediately
8
     return all originals and copies of any confidential material;
9
                      (f)      during their depositions, witnesses in the action to whom disclosure is
10
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
11
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
12
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
13
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this agreement;
15                    (g)      the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information.
17           4.3      Filing Confidential Material. Before filing confidential material or discussing or

18   referencing such material in court filings, the filing party shall confer with the designating party,

19   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

20   remove the confidential designation, whether the document can be redacted, or whether a motion

21
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the

     designating party must identify the basis for sealing the specific confidential information at issue,
22
     and the filing party shall include this basis in its motion to seal, along with any objection to sealing
23
     the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed
24
     and the standards that will be applied when a party seeks permission from the court to file material
25

      Stipulated Protective Order - 4                          ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                            (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                             FONG LAW, PLLC                  RYAN NEWNAN
                                                             569 Division St Ste A   THE LITIGATION LAW GROUP
                                                           Port Orchard, WA 98366              (pro hac vice)
                                                          Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                            San Jose, CA 95113
                                                                                         Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 5 of 12




1    under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

2    requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

3    Failure to satisfy this requirement will result in the motion to seal being denied, in accordance

4
     with the strong presumption of public access to the Court’s files.

     5.      DESIGNATING PROTECTED MATERIAL
5
             5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
6
     or non-party that designates information or items for protection under this agreement must take
7
     care to limit any such designation to specific material that qualifies under the appropriate
8
     standards. The designating party must designate for protection only those parts of material,
9
     documents, items, or oral or written communications that qualify, so that other portions of the
10
     material, documents, items, or communications for which protection is not warranted are not
11
     swept unjustifiably within the ambit of this agreement.
12
             Mass, indiscriminate, or routinized designations are prohibited. Designations that are
13
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
14   unnecessarily encumber or delay the case development process or to impose unnecessary
15   expenses and burdens on other parties) expose the designating party to sanctions.
16           If it comes to a designating party’s attention that information or items that it designated
17   for protection do not qualify for protection, the designating party must promptly notify all other

18   parties that it is withdrawing the mistaken designation.

19           5.2      Manner and Timing of Designations. Except as otherwise provided in this

20   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

21
     ordered, disclosure or discovery material that qualifies for protection under this agreement must

     be clearly so designated before or when the material is disclosed or produced.
22
                      (a)      Information in documentary form: (e.g., paper or electronic documents and
23
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
24
     the designating party must affix the word “CONFIDENTIAL” or “CONFIDENTIAL –
25

      Stipulated Protective Order - 5                        ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                          (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                           FONG LAW, PLLC                  RYAN NEWNAN
                                                           569 Division St Ste A   THE LITIGATION LAW GROUP
                                                         Port Orchard, WA 98366              (pro hac vice)
                                                        Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                          San Jose, CA 95113
                                                                                       Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 6 of 12




1    ATTORNEYS’ EYES ONLY” to each page that contains confidential material. If only a portion

2    or portions of the material on a page qualifies for protection, the producing party also must clearly

3    identify the protected portion(s) (e.g., by making appropriate markings in the margins).

4
                      (b)      Testimony given in deposition or in other pretrial proceedings: the parties

     and any participating non-parties must identify on the record, during the deposition or other
5
     pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
6
     testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
7
     receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
8
     transcript, or exhibits thereto, as Confidential or Confidential – Attorney’s Eyes Only. If a party
9
     or non-party desires to protect confidential information at trial, the issue should be addressed
10
     during the pre-trial conference.
11
                      (c)      Other tangible items: the producing party must affix in a prominent place
12
     on the exterior of the container or containers in which the information or item is stored the word
13
     “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNYES’ EYES ONLY If only a portion or
14   portions of the information or item warrant protection, the producing party, to the extent
15   practicable, shall identify the protected portion(s).
16           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon timely correction of a

19   designation, the receiving party must make reasonable efforts to ensure that the material is treated

20   in accordance with the provisions of this agreement.

21
     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

             6.1      Timing of Challenges. Any party or non-party may challenge a designation of
22
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
23
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
24

25

      Stipulated Protective Order - 6                         ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                           (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                            FONG LAW, PLLC                  RYAN NEWNAN
                                                            569 Division St Ste A   THE LITIGATION LAW GROUP
                                                          Port Orchard, WA 98366              (pro hac vice)
                                                         Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                           San Jose, CA 95113
                                                                                        Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 7 of 12




1    burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

2    challenge a confidentiality designation by electing not to mount a challenge promptly after the

3    original designation is disclosed.

4
             6.2      Meet and Confer. The parties must make every attempt to resolve any dispute

     regarding confidential designations without court involvement. Any motion regarding
5
     confidential designations or for a protective order must include a certification, in the motion or in
6
     a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference
7
     with other affected parties in an effort to resolve the dispute without court action. The certification
8
     must list the date, manner, and participants to the conference. A good faith effort to confer requires
9
     a face-to-face meeting or a telephone conference.
10
             6.3      Judicial Intervention. If the parties cannot resolve a challenge without court
11
     intervention, the designating party may file and serve a motion to retain confidentiality under
12
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
13
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
14   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
15   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
16   the material in question as confidential until the court rules on the challenge.
17   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18   LITIGATION

19           If a party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

21
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that party must:

                      (a)      promptly notify the designating party in writing and include a copy of the
22
     subpoena or court order;
23
                      (b)      promptly notify in writing the party who caused the subpoena or order to
24
     issue in the other litigation that some or all of the material covered by the subpoena or order is
25

      Stipulated Protective Order - 7                        ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                          (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                           FONG LAW, PLLC                  RYAN NEWNAN
                                                           569 Division St Ste A   THE LITIGATION LAW GROUP
                                                         Port Orchard, WA 98366              (pro hac vice)
                                                        Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                          San Jose, CA 95113
                                                                                       Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 8 of 12




1    subject to this agreement. Such notification shall include a copy of this agreement; and

2                     (c)      cooperate with respect to all reasonable procedures sought to be pursued

3    by the designating party whose confidential material may be affected.

4
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
5
     material to any person or in any circumstance not authorized under this agreement, the receiving
6
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
7
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
8
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
9
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
10
     Bound” that is attached hereto as Exhibit A.
11
     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
12
     MATERIAL
13
             When a producing party gives notice to receiving parties that certain inadvertently
14   produced material is subject to a claim of privilege or other protection, the obligations of the
15   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
16   is not intended to modify whatever procedure may be established in an e-discovery order or

17   agreement that provides for production without prior privilege review. The parties agree to the

18   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

19   10.     NON TERMINATION AND RETURN OF DOCUMENTS

20           Within 60 days after the termination of this action, including all appeals, each receiving

21
     party must return all confidential material to the producing party, including all copies, extracts

     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
22
     destruction.
23
             Notwithstanding this provision, counsel are entitled to retain one archival copy of all
24
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
25

      Stipulated Protective Order - 8                        ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                          (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                           FONG LAW, PLLC                  RYAN NEWNAN
                                                           569 Division St Ste A   THE LITIGATION LAW GROUP
                                                         Port Orchard, WA 98366              (pro hac vice)
                                                        Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                          San Jose, CA 95113
                                                                                       Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 9 of 12




1    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

2    work product, even if such materials contain confidential material.

3
     11.     EVIDENTIARY EFFECT
4
     The fact that a party has designated information as “CONFIDENTIAL” or “CONFIDENTIAL –
5

6
     ATTORNEYS EYES ONLY” shall have no evidentiary effect in this action and may not be

7    commented upon by any party for any purpose before the jury except to advise that the

8    information is designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES

9    ONLY”. The confidentiality obligations imposed by this agreement shall remain in effect until a

10   designating party agrees otherwise in writing or a court orders otherwise.
11
     ///
12
     ///
13
     ///
14
     ///
15
     ///
16
     ///
17
     ///
18

19   ///

20   ///

21   ///

22   ///
23   ///
24
     ///
25

      Stipulated Protective Order - 9                     ERIC M. FONG               LAWRENCE P. RAMIREZ
                                                       (State Bar No. 26030)               LINDA KENY
      Case No. 2:17-cv-01935-RAJ                        FONG LAW, PLLC                    RYAN NEWNAN
                                                        569 Division St Ste A     THE LITIGATION LAW GROUP
                                                      Port Orchard, WA 98366                (pro hac vice)
                                                     Telephone:(360) 876-8205     111 North Market Street, Suite 1010
                                                                                         San Jose, CA 95113
                                                                                      Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 10 of 12




1                      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

2    DATED: February 20, 2019
3    By: s/s Eric M. Fong                                      By: /s/ Troy Greenfield
     Fong Law, PLLC                                            Schwabe, Williamson & Wyatt, P.C.
4    569 Division St, Ste A                                    1420 5th Avenue, Suite 3400
     Port Orchard, WA 98366                                    Seattle, WA 98101-4010
5
     Telephone: (360) 876-8205                                 Telephone: (206) 622-1711
6
     E-Mail: eric@ericfonglaw.com                              Email: tgreenfield@schwabe.com

7    Lawrence P. Ramirez (Pro Hac Vice)                        Gretchen N. Miller (Pro Hac Vice)
     Linda Keny (Pro Hac Vice)                                 Herbert H. Finn (Pro Hac Vice)
8    Ryan Newnan (Pro Hac Vice)                                Symone D. Shinton (Pro Hac Vice)
     The Litigation Law Group                                  Greenberg Traurig LLP
9    111 N. Market St. Ste 1010                                77 West Wacker Drive, Suite 3100
     San Jose CA. 95113                                        Chicago, IL 60601
10   Telephone (408) 971-1119                                  Telephone: (312) 456-8400
11
     Email: lpramirez@thellg.com                               Email: millerg@gtlaw.com
12
            lindakeny@thellg.com                                      finnh@gtlaw.com
13          ryannewnan@thellg.com                                     shintons@gtlaw.com
     Attorneys for Plaintiff
14
                                                               Jason A. Wrubleski (Pro Hac Vice)
15                                                             Schwabe,Williamson & Wyatt, P.C.
                                                               1211 SW 5th Ave, Suite 1900
16                                                             Portland, OR 97204
                                                               Telephone: (503) 222-9981
17                                                             Email: jwrubleski@schwabe.com
18                                                             Attorneys for Defendant

19

20

21

22

23

24

25

      Stipulated Protective Order - 10             ERIC M. FONG               LAWRENCE P. RAMIREZ
                                                (State Bar No. 26030)               LINDA KENY
      Case No. 2:17-cv-01935-RAJ                 FONG LAW, PLLC                    RYAN NEWNAN
                                                 569 Division St Ste A     THE LITIGATION LAW GROUP
                                               Port Orchard, WA 98366                (pro hac vice)
                                              Telephone:(360) 876-8205     111 North Market Street, Suite 1010
                                                                                  San Jose, CA 95113
                                                                               Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 11 of 12




1                                                 ORDER

2                           PURSUANT TO STIPULATION, IT IS SO ORDERED

3            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

4
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
5
     documents, including the attorney-client privilege, attorney work-product protection, or any other
6
     privilege or protection recognized by law.
7

8
     DATED: February 26, 2019
9

10

11
                                                            A
                                                            The Honorable Richard A. Jones
12                                                          United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

      Stipulated Protective Order - 11                     ERIC M. FONG             LAWRENCE P. RAMIREZ
                                                        (State Bar No. 26030)             LINDA KENY
      Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                  RYAN NEWNAN
                                                         569 Division St Ste A   THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366              (pro hac vice)
                                                      Telephone:(360) 876-8205   111 North Market Street, Suite 1010
                                                                                        San Jose, CA 95113
                                                                                     Telephone: (408) 971-1119
              Case 2:17-cv-01935-RAJ Document 109 Filed 02/26/19 Page 12 of 12




1                                               EXHIBIT A

2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3            I,   ____________________________________                [print     or   type      full     name],         of

4
     ____________________________________ [print or type full address], declare under penalty of

     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
5
     issued by the United States District Court for the Western District of Washington on February 26,
6
     2019, in the case of Digital Mentor, Inc. v. Ovivo USA, LLC, et al., Case No. 2:17-cv-01935-
7
     RAJ. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
8
     and I understand and acknowledge that failure to so comply could expose me to sanctions and
9
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
10
     any information or item that is subject to this Stipulated Protective Order to any person or entity
11
     except in strict compliance with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
14   Protective Order, even if such enforcement proceedings occur after termination of this action.
15   Date:
16   City and State where sworn and signed:
17   Printed name:

18   Signature:

19

20

21

22

23

24

25

      Stipulated Protective Order - 12                     ERIC M. FONG                   LAWRENCE P. RAMIREZ
                                                        (State Bar No. 26030)                   LINDA KENY
      Case No. 2:17-cv-01935-RAJ                         FONG LAW, PLLC                        RYAN NEWNAN
                                                         569 Division St Ste A         THE LITIGATION LAW GROUP
                                                       Port Orchard, WA 98366                    (pro hac vice)
                                                      Telephone:(360) 876-8205         111 North Market Street, Suite 1010
                                                                                              San Jose, CA 95113
                                                                                           Telephone: (408) 971-1119
